Citation Nr: 9932073	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  96-37 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to a compensable evaluation for impotence.  

2.  Entitlement to a disability evaluation in excess of a 60 
percent rating for urinary incontinence.  

3.  Entitlement to a disability evaluation in excess of a 30 
percent rating for bowel incontinence.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The appellant had active service from July 1968 to March 
1980.  

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from decisions of the Honolulu, Hawaii, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
a July 1995 rating decision, service connection was granted 
for impotence and urinary incontinence as secondary to the 
veteran's service-connected lumbosacral strain with 
spondylolisthesis.  Impotence was assigned a noncompensable 
rating, while urinary incontinence was evaluated as 40 
percent disabling.  A claim of entitlement to service 
connection for bowel incontinence was deemed not well 
grounded.  In February 1996, the veteran filed to reopen his 
claim of entitlement to service connection for bowel 
incontinence, and also filed claims for increased evaluations 
for impotence and urinary incontinence.  In an April 1996 
rating decision, service connection for bowel incontinence 
was granted and evaluated as 30 percent disabling; the 
evaluation for urinary incontinence was increased to a 60 
percent rating; and the evaluation for impotence remained as 
noncompensable.  The veteran subsequently perfected appeals 
of the ratings assigned.  

The Board notes that in December 1998, the RO granted Special 
Monthly Compensation (SMC) based on loss of use of a creative 
organ, under the provisions of § 3.350 and 38 U.S.C.A. § 
1114(k), effective from July 16, 1997.

The Board notes further, that in the course of this appeal, 
the veteran had requested a hearing before a hearing officer 
at the RO.  Such a hearing was scheduled in January 1997, but 
the veteran failed to appear for the hearing.  Consequently, 
the hearing request was canceled.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The service-connected impotence is manifested by a normal 
appearing penis and testes without deformity, but with loss 
of erectile power without assistive devices and injections.

3.  The veteran's bowel incontinence is manifested by 
complaints of leakage and fairly frequent bowel movements, 
including loose stools, and occasional incontinence of stool, 
without loss of sphincter control.  The anal sphincter 
pressure is adequate, there is good voluntary squeezing of 
the sphincter and it relaxes appropriately to Valsalva 
maneuver or straining.  

4.  The veteran's urinary incontinence is manifested by urine 
leakage and urinary incontinence requiring the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times per day.  


CONCLUSIONS OF LAW

1.  A compensable evaluation for impotence is not warranted.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.40, 4.115b, 
Code 7599-7522 (1999).

2.  An evaluation in excess of 30 percent for bowel 
incontinence is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.31, 4.7, Part 4, Diagnostic Code 
7332 (1999).

3.  An evaluation in excess of 60 percent for urinary 
incontinence is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.31, 4.7, 4.115a, Part 4, 
Diagnostic Codes 7599-7512 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

A veteran's assertion of an increase in severity of a service 
connected disorder constitutes a well-grounded claim 
requiring that the VA fulfill the statutorily required duty 
to assist found in 38 U.S.C.A. § 5107(a) (West 1991) because 
it is a new claim and not a reopened claim.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

In that regard, the Board notes that following one of the 
most recent genitourinary examinations in July 1997, the 
examiner characterized the veteran's disorders at issue in 
terms of the history reported by the veteran, and recommended 
certain diagnostic and clinical tests for the purpose of more 
objectively documenting these disorders.  Since the 
examiner's purpose for recommending such tests was ostensibly 
to verify the authenticity of the veteran's reported symptoms 
and their etiology, the Board finds that remanding for such 
tests would serve no useful purpose because it would not show 
more profound disability than was reported subjectively.  The 
Board concludes that all relevant data has been obtained for 
determining the merits of the veteran's claims and the VA 
has, therefore, fulfilled its obligation to assist him in the 
development of the facts of his case.  Further examination 
has not been shown to be necessary.

Factual Background

As indicated above, service connection has been in effect for 
a low back disorder from March 1980.  The veteran's low back 
disorder was originally diagnosed as lumbosacral strain with 
spondylolysis and scoliosis, but has been more recently 
diagnosed as lumbosacral strain with spondylolisthesis.  

VA outpatient treatment records contained in the claims file 
from 1991 to March 1997 document the treatment of the veteran 
for various disorders, including his low back disorder, and 
the disorders at issue.  

In December 1991, the veteran is noted to have initially 
sought treatment for erectile difficulty.  He reported by 
history that it first started in 1981, but became "really 
bad" one year prior. 

In January 1992, the veteran was seen for back pain, and 
complaints of difficulty with his bladder.  Specifically, the 
veteran reported that he has to urinate frequently and has to 
carry a urinal with him because he can't last very long.  The 
assessment was lower back pain with lumbosacral strain, 
worse; and urinary frequency, possible bladder dysfunction 
related to lower back pain.  

In March 1992, the veteran was seen for several disorders, 
including bladder spasm and impotency.  It was noted that he 
was continuing an evaluation for impotency, and that he was 
put on Imipramine for bladder spasm, but had difficulty 
taking it as it made him quite sleepy.  

VA examination in June 1992 for persistent back pain, noted 
persistent pain from the cervical to the lumbosacral spine, 
but no bladder or bowel symptoms "at present."  

The veteran was seen in March 1993, for follow-up of 
complaints of erectile dysfunction and frequent urination.  
Physical examination showed eternal genitalia within normal 
limits.  With respect to impotence, the veteran reported pain 
with an E-1 shot several hours after intercourse, but that he 
could not find the right size ring and pump.  

In May 1993, the veteran was seen in the rheumatology clinic 
for complaints of pain in the lower back and neck.  
"Diarrhea 3-4 X" and increased frequency was noted. 

The veteran was seen in February 1994 for chronic back pain 
and bladder instability.  It was noted that Imipramine had 
helped, but that he "ran out months ago."  

On February 23, 1994, the veteran filed a claim for 
entitlement to service connection for impotence, urinary 
incontinence, and bowel incontinence as secondary to his 
service-connected lumbosacral strain with spondylolisthesis, 
and a claim for an increase in the disability evaluation for 
his service-connected low back disorder. 

The veteran was seen in September 1994 requesting that a 
determination be made as to the relationship between his 
erectile dysfunction, urinary frequency and lower back 
disorder.  The examiner's assessment was that the veteran's 
erectile dysfunction, urinary frequency, and bladder 
instability was probably a result of the veteran's previous 
lumbosacral spine injury.  The examiner noted that the 
alternating use of E-1 prostoglandular injection shots and 
the vacuum pump would be approved; and that the veteran's 
bladder instability was helped with Imipramine in the past 
and could be continued.  

In December 1994, the veteran underwent VA genitourinary 
examination.  The report of the examination of the penis for 
impotence showed that the extent of loss was "none;" that 
erectile power was preserved with the use of a prostaglandin 
injection into the penis or a suction pump; that the 
veteran's impotence was related to his low back pain and 
degenerative arthritis; that the impotence was permanent; and 
that there was no deformity.  The diagnosis was impotence due 
to degenerative arthritis of the lower back.  The report of 
the examination for all disorders of the prostate, urethra 
and surgical residuals shows a diagnosis of bladder and bowel 
incontinence due to degenerative arthritis of the lower back.  

In a July 1995 rating decision, service connection was denied 
for bowel incontinence, but granted for impotence and urinary 
incontinence, effective from the date of the veteran's claim, 
February 23, 1994.  Impotence was assigned a noncompensable 
rating, while urinary incontinence was evaluated as 40 
percent disabling.  The disability evaluation of the 
veteran's low back disorder was increased from 40 percent to 
60 percent, effective from February 23, 1994.  This increase 
was based upon VA medical records showing treatment for a 
chronic low back disorder, and objective findings of a 
December 1994 VA examination of limitation of motion, with 
pain on motion, and muscle spasm.

The veteran was seen in January 1996 for erectile dysfunction 
and the renewal of his E-1 prostoglandular injections.  It 
was noted that the veteran had been given such injections and 
pump with improvement.  It was further noted that there was 
no problem with ejaculation.  Examination revealed the 
veteran's penis to be slightly curved, and that his testis 
was normal size.  The assessment was erectile dysfunction.  
The treatment plan was renewal of E-1 prostoglandular 
injection shots.

On February 8, 1996, the veteran filed to reopen his claim of 
entitlement to service connection for bowel incontinence, and 
also filed claims for increased evaluations for impotence and 
urinary incontinence. 

The veteran was seen in February 1996 for complaints that 
were diagnosed as an upper respiratory infection.  The 
veteran also reported that his urinary and bowel incontinence 
was becoming worse with as many as 8 episodes a day.  The 
veteran requested a prescription of diaper/incontinence pads.  
Following examination, the veteran was referred to 
prosthetics for diapers.  

In April 1996, the veteran underwent VA genitourinary 
examination.  The frequency of urination was noted to be 3 to 
4 times in an hour during the day, and about 6 times between 
10:00 P.M. and 6:00 A.M.  No pyuria and no pain or tenesmus 
was noted.  It was noted that the veteran wears diapers all 
the time, and that he had started wearing diapers three 
months prior.  Examination revealed the abdomen to be soft 
and non-tender.  There was no urinary bladder distention, and 
urinalysis was normal.  The diagnosis was urinary 
incontinence.   

In an April 1996 rating decision, service connection for 
bowel incontinence was granted, effective from the date of 
the veteran's claim, February 8, 1996, and evaluated as 30 
percent disabling; the evaluation for urinary incontinence 
was increased to a 60 percent rating, effective from February 
8, 1996; and the evaluation for impotence remained as 
noncompensable. 

In September 1996, the veteran filed a substantive appeal of 
the three issues now under consideration.  In that appeal, he 
argued that his service-connected disabilities have increased 
in severity and that his absorbent materials must be changed 
12 to 15 times daily; that the daytime urinary voiding 
interval is averaged at 3 times hourly and evening urinary 
voiding interval is at 7 or more per night.  The veteran also 
stated that the daytime bowel incontinence voiding interval 
is 6 times and the evening bowel interval is 3 or more times.  

In July 1997, the veteran underwent VA genitourinary 
examination to evaluate his complaints of impotence and 
incontinence.  The report of that examination noted that the 
veteran complained of leaking urine without awareness, dating 
back to 1976.  There was reported incontinence with both 
urgency and stress.  The veteran stated that he leaks about 1 
tablespoon, approximately 15-16 times a day and uses 8 pads 
per day.  Upon examination, normal external genitalia and no 
incontinence was demonstrated.  Frequency of urination was 
reported to be "nocturia x 6 with a daytime urinary 
frequency every hour = 16 times in a 24 hour period."  In 
terms of presence or absence of pyuria, a urinalysis was not 
performed.  In terms of pain or tenesmus, the veteran denied 
any discomfort of the bladder or genitalia.  In terms of 
incontinence requiring pads or appliances, it was noted to be 
present by history, associated with stress and urgency, as 
well as without apparent awareness of leakage until after the 
veteran's pants are wet; the veteran was noted to require 8 
pads per day.  The examiner recommended video-urodynamic 
examination to evaluate for an unstable bladder, and 
incontinence that the examiner noted was only subjectively 
reported.  The diagnosis was mixed urinary incontinence by 
history.  The examiner noted the paucity of documented 
incontinence or diagnostic tests in the record.  

Upon VA examination for impotence in July 1997, the veteran 
noted a 5 to 10 year history of impotence, and denied any 
partial erection at the time of the examination, with the 
last erection occurring over 5 years prior.  It was noted 
that the veteran was tried on PGE-1 injection therapy, as 
well as provided an Osbon Erectaid vacuum tumescence device.  
It was noted that neither modality satisfied the veteran.  
Upon examination, a normal external genitalia was seen with 
"no deformity, scarring or penile plaques (Peyronie's 
disease)."  The examiner noted in terms of specific 
evaluations, that the veteran was reportedly completely 
impotent; that no erectile power was preserved, but that no 
erection was elicited.  The examiner indicated that he was 
unable to determine the cause of impotence without further 
evaluation; psychogenic impotence was not ruled out, but that 
it was more likely by history to be organic and permanent.  
The description of a penile deformity was deemed not 
applicable.  The examiner suggested a rigiscan, a MIDUS scan, 
serum testosterone level screening, and titration to provoke 
an erection.  The diagnosis was erectile dysfunction by 
history only.  

In August 1997, the veteran underwent a fee basis examination 
by Dr. D.T.F., M.D., a private physician specializing in 
internal medicine and gastroenterology.  The veteran reported 
six bowel movements a day, that typically occurred right 
after eating, and one to two nocturnal episodes.  Following 
examination, the physician summarized that the veteran 
presents with episodes of loose diarrhea stool six times a 
day and nocturnal episodes for the past 20 years.  It was 
noted that this needs to be explored, but that the etiology 
of this certainly would include inflammatory bowel disease, 
some type of "colitis", be it collagenous, lymphocytic 
colitis or microscopic colitis.  The examiner noted that 
although the stools are very loose in nature, there are no 
clinical findings of malabsorption.  The examiner stated that 
the stools don't sound like steatorrhea and that the veteran 
denied any weight loss.  It was noted that the veteran 
complained of rectal urgency with occasional incontinence of 
stool.  The examiner indicated that the fact that the 
symptoms occur postprandially could speak for pronounced 
gastrocolic reflex.  

The examiner reported that upon physical examination, the 
veteran grossly had a good resting sphincter pressure, good 
squeeze and voluntary movement and the sphincter did relax 
appropriately to the Valsalva maneuver.  It was noted that 
the veteran complained of rectal urgency and the examiner 
indicated that the veteran certainly could have a problem 
with rectal compliance with rectal distention or decreased 
threshold for relaxation of the sphincter.  It was noted that 
this certainly is exacerbated with the loose, diarrhea type 
stools.  In terms of workup, the examiner expressed a desire 
to perform additional testing, including a colonoscopy.  A 
colonoscopy was suggested to look at the proximal colon 
because of the longstanding complaints of diarrhea.  

In September 1997, the veteran underwent a colonoscopy 
performed by Dr. D.T.F., M.D.  The preoperative diagnosis was 
chronic diarrhea.  The postoperative diagnoses were two-2-
milimeter rectal polyps, hot biopsy removal; and otherwise 
endoscopic colon and terminal ileum.  Upon follow-up it was 
noted that the biopsies did not reveal any evidence of 
colitis or inflammatory bowel disease.  The veteran's main 
complaint was the he has to go to the bathroom right away and 
have a bowel movement when he eats a meal.  The assessment 
was a pronounced gastric colic reflex, possibly a symptom of 
irritable bowel syndrome.  

Analysis

As noted, it is the veteran's argument that his impotence, 
urinary incontinence, and bowel incontinence are more 
disabling than is reflected by the evaluations currently 
assigned to those disorders.  Disability evaluations are 
determined by the application of the VA's Schedule for Rating 
Disabilities which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will 

be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).  However, rating the same disability under 
different diagnostic codes is to be avoided.  38 C.F.R. § 
4.14 (1999).  Where there is a reasonable doubt as to the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
the Board will consider the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, whether 
or not they were raised by the veteran as well as the entire 
history of her disability in reaching its decision, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Impotence

When an unlisted condition is encountered, it may be rated 
under a closely related disorder in which the functions 
affected, the anatomical localization, and the symptomatology 
are closely related.  38 C.F.R. § 4.20 (1999).  In addition, 
where the rating schedule does not provide a 0 percent 
evaluation for a specific diagnostic code, a noncompensable 
evaluation is assigned when the criteria for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (1999).

The Board finds that because of the identical anatomical 
location and the function affected, the most closely 
analogous to impotence is for penis deformity, rated under 
Diagnostic Code (DC) 7522.  The only rating under DC 7522 is 
20 percent.  The criteria for that rating are deformity of 
the penis with loss of erectile power.  While the veteran has 
loss of erectile power and while his penis on one occasion 
was found to be slightly curved, there is no evidence of 
deformity of the penis so as to warrant the 20 percent 
evaluation.  Therefore, a noncompensable evaluation is 
warranted under DC 7522.  Thus, the preponderance of the 
evidence is against an increased (compensable) rating for 
impotence.  The evidence does not raise doubt as to any 
material issue.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 
4.40, 4.115b, Code 7599-7522.

Finally, the Board notes that the rating award from which the 
veteran appealed was not an original award as to the 
impotence disability at issue.  Service connection for the 
disorder was granted in a July 1995 rating decision, and 
assigned a noncompensable disability evaluation.  The veteran 
expressed no disagreement with the rating assigned.  The next 
communication from the veteran on the matter was on January 
31, 1996, when he filed to reopen a claim for increased 
compensation for his service-connected impotence.  
Consequently, a "stage rating" is not for application.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In any event, 
penile deformity has not been demonstrated at any time since 
the award of service connection for impotence.  

Bowel Incontinence

The veteran's bowel incontinence disability has been rated 
for rectum and anus, impairment of sphincter control, under 
the provisions of Diagnostic Code 7332, 
38 C.F.R. § 4.114, which provides that a complete loss of 
sphincter control warrants a 100 percent evaluation.  With 
extensive leakage and fairly frequent involuntary bowel 
movements, a 60 percent evaluation is assigned.  With 
occasional involuntary bowel movements necessitating the 
wearing of a pad, a 30 percent evaluation is assigned.  
Constant slight, or occasional moderate leakage warrants a 10 
percent evaluation.  38 C.F.R. § 4.114, Diagnostic Code 7332.

The veteran's bowel impairment is currently evaluated as 30 
percent disabling.  His subjective complaints of six bowel 
movements a day, that typically occur right after eating, and 
one to two nocturnal episodes, have been consistently 
reported by the veteran since the filing of his substantive 
appeal on September 26, 1996.  Dr. D.T.F. in the August 1997 
examination report, noted that the veteran "certainly could 
have a problem with rectal compliance," and that this 
"certainly is exacerbated with the loose, diarrhea type 
stools."  However, the degree of anal sphincter control 
remaining is fairly good.  Significantly, upon rectal 
examination in August 1997, the veteran was noted to have had 
a good resting sphincter pressure, good squeeze and voluntary 
movement and the sphincter did relax appropriately to the 
Valsalva maneuver.  There was a wink reflex upon stroking of 
the perianal area, but objective testing does not support a 
finding of frequent involuntary bowel movements because of 
sphincter dysfunction.  The veteran described frequent rectal 
urgency, with occasional incontinence of stool.  

The "staging" of ratings has been discussed and approved of 
by the United States Court of Veteran's Appeals (Court) in 
the recent case of Fenderson v. West, 12 Vet. App. 119 
(1999).  It is noted that this is the initial rating.  To 
that end, the Board notes that the subjective and objective 
evidence does not meet or approximate the criteria for a 
higher evaluation during any of the time in question.  
Fenderson, Id.

In reaching its conclusions in this case, the Board has 
considered all of the provisions of Chapters 3 and 4 of 38 
C.F.R. (1999).  The Board has also considered the provisions 
of 38 C.F.R. § 4.7, which provide for assignment of the next 
higher evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluation.  As 
discussed above, the veteran's disability does not more 
closely approximate the criteria for the next higher 
evaluation.  The Board has been unable to find a basis under 
any other regulation, which would permit the allowance of a 
rating in excess of 30 percent for the veteran's service 
connected bowel incontinence disability.

Finally, there is no indication that the veteran's bowel 
incontinence is an exceptional case that would render the 
schedular evaluations inadequate.  For example, there is no 
showing of such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Urinary Incontinence

The veteran's urinary incontinence is currently evaluated 
pursuant to Diagnostic Codes 7599-7512, which provides that 
this disorder is to be rated as a voiding dysfunction or 
urinary tract infection, whichever is predominant.  Under 
38 C.F.R. § 4.115a (1999), Voiding Dysfunction is rated under 
three sub categories, Urinary Leakage, Urinary Frequency and 
Obstructed Voiding.  Urinary Leakage has ratings ranging from 
20 to 60 percent.  A 60 percent rating, the maximum 
schedularly for a voiding dysfunction, contemplates continual 
urine leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence requiring the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times per day.  A 40 percent rating 
contemplates leakage requiring the wearing of absorbent 
materials which must be changed 2 to 4 times per day.  A 20 
percent rating contemplates leakage requiring the wearing of 
absorbent materials which must be changed less than 2 times 
per day.  Since Urinary Tract Infection has ratings of 10 and 
30 percent, and since the veteran is currently evaluated as 
60 percent, the use of that criteria is not for application.  

As indicated, the veteran's urinary incontinence is evaluated 
as 60 percent disabling contemplating symptomatology 
including continual urine leakage, and urinary incontinence, 
requiring the use of an appliance or the wearing of absorbent 
materials which must be changed more than 4 times per day.  

After a review of the claims folder, the Board is of the 
opinion that the veteran is not entitled to increased 
compensation benefits for his service-connected urinary 
incontinence disability.  The Board notes that the 60 percent 
rating currently assigned is the maximum evaluation given 
based on voiding dysfunction.  Given that this is the highest 
evaluation available under Diagnostic Code 7512 and 38 C.F.R. 
§ 4.115a, and that there are no other relevant or even 
marginally analogous codes that would provide for a higher 
evaluation, the veteran's claim must be denied.   

Further, there is no indication that the veteran's urinary 
incontinence is an exceptional case that would render the 
schedular evaluations inadequate.  For example, there is no 
showing of such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Finally, the Board notes that the rating award from which the 
veteran appealed was not an original award as to the urinary 
incontinence disability at issue.  Service connection for the 
disorder was granted in a July 1995 rating decision, and 
assigned a 40 percent disability evaluation.  The veteran 
expressed no disagreement with the rating assigned.  The next 
communication from the veteran on the matter was on February 
8, 1996, when he filed a claim for increased compensation for 
his service-connected urinary incontinence disability.  The 
veteran's current 60 percent evaluation was awarded, 
effective the date of claim, February 8, 1996.  Consequently, 
a "stage rating" is not for application.  Fenderson v. 
West, 12 Vet. App. 119 (1999).


ORDER

Entitlement to an increased rating for impotence is denied.  

Entitlement to an evaluation in excess of 30 percent for 
bowel incontinence is denied.

Entitlement to an evaluation in excess of 60 percent for 
urinary incontinence is denied.



		
	Thomas J. Dannaher
	Member, Board of Veterans' Appeals



 

